Appeal from an order of the Supreme Court, Erie County (John A. Michalek, J.), entered October 23, 2015. The order denied the motion of defendants City of Buffalo and City of Buffalo Department of Fire for the Court to recuse itself from this action.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on August 12, 2016,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Whalen, P.J., Carni, Lindley, DeJoseph and NeMoyer, JJ.